Citation Nr: 1646540	
Decision Date: 12/12/16    Archive Date: 12/21/16

DOCKET NO.  11-05 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for a bilateral foot disability.

2.  Entitlement to an effective date prior to May 1, 2014 for a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	John M. Dorle, Agent


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1973 to February 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which granted service connection and assigned separate noncompensable ratings for each foot for the residuals of bunionectomies.

As discussed in a September 2014 supplemental statement of the case (SSOC) and effectuated in a corresponding rating decision, the RO granted service connection for a scar, hammer toes, great toe fracture, pes planus, and metatarsalgia, as residuals of the bilateral bunionectomies.  A 10 percent rating was assigned for each foot, effective July 30, 2012.

This matter was previously before the Board in January 2015.  At that time, the Board remanded the matter for further development.  Following the development directed in the Board's prior remand, the RO issued a December 2015 rating decision that consolidated the separate ratings for each foot into a single 30 percent rating for the bilateral foot disability under Diagnostic Code 5276.  See 38 C.F.R. § 4.71a (2015).  The 30 percent rating was assigned from the effective date of service connection, November 13, 2009.  As the combined rating constitutes an increase in rating for the overall disability, the Board finds no due process issues arise due to the change in diagnostic code.  The issue on the title page of this decision has been recharacterized to reflect this change.

The Board notes the issue captured on the title page of this decision was remanded in January 2015 with several other issues.  The Agency of Original Jurisdiction (AOJ) has not yet returned those issues to the Board, as they require additional development and consideration.  As such, they will not be addressed by the Board at this time.

The Board further notes TDIU is an element of the Veteran's appeal of the initial rating assigned for his bilateral foot disability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board acknowledges the Veteran was granted TDIU, effective May 1, 2014.  Nevertheless, the issue of entitlement to an effective date prior to May 1, 2014 remains on appeal as an element of the perfected appeal of the initial rating assigned for the bilateral foot disability.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

A remand by the Board confers on a Veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  If the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In January 2015, the Board remanded this matter for an examination regarding the severity of the Veteran's bilateral foot disability.  The Board requested the selected examiner 1.) identify any and all foot disorders and quantify the severity of the symptoms associated with those disorders; 2.) explain whether symptoms associated with any foot disorder are duplicative or overlapping with symptoms of any other identified disorder; 3.) determine whether the Veteran suffers from neuropathy in his feet and opine as to whether such neuropathy, if found, is related to his period of active service; and 4.) state the overall impairment/severity of symptomatology associated with each of the Veteran's feet.

The Veteran was scheduled for an examination in August 2015 to obtain the requested opinions.  The Board finds the August 2015 examiner adequately identified all current foot disorders and quantified the severity of the symptoms associated with those disorders, as well as adequately stated the impairment/severity of symptomatology associated with each of the Veteran's feet.  These findings are explicitly noted on the examination report.

However, the Board finds the August 2015 examiner failed to discuss whether the symptoms associated with any foot disorder are duplicative or overlapping with symptoms of any other identified disorder.  The Board finds this opinion necessary to ensure the Veteran is fully compensated for the functional impairment of his bilateral foot symptomatology while avoiding impermissible pyramiding of ratings.  The Board further finds a more detailed rationale regarding the August 2015 examiner's negative nexus opinion regarding neuropathy is necessary, as a lack of contemporaneous medical evidence confirming neuropathy in service cannot be the sole basis for concluding a disability is not the result of an in-service injury or disease.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  Thus, an addendum to the initial examination report is necessary to ensure compliance with the prior remand directives.

Further, in an April 2016 statement, the Veteran's representative identified new imaging studies related to the Veteran's bilateral foot disability.  Specifically, the Veteran's representative reported the Veteran underwent a MRI in March 2016 that revealed Charcot changes in the right foot and possible tendon changes in the posterior tibial tendon of the right foot.  The results of this MRI/radiology reports do not appear to be associated with the claims file.  VA's duty to assist requires efforts to ensure all VA treatment records are associated with the claims file.  38 C.F.R. § 3.159(c)(2) (2015).

The issue of entitlement to an earlier effective date for TDIU is inextricably intertwined with the bilateral foot rating.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review on the other claim meaningless and a waste of judicial resources, the two claims are inextricably intertwined).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records, to include March 2016 MRI/radiology reports for the bilateral foot disability, and associate them with the claims file.

2.  Then, forward the claims file to the August 2015 VA examiner for an addendum.

The August 2015 VA examiner should initially review any previously unconsidered treatment records, to include, but not limited to, the March 2016 MRI/radiology reports for the bilateral foot disability, and state whether they show additional disability beyond that shown at the time of the August 2015 examination.  If additional disability is shown, the examiner must specifically identify the disability, to include whether there is an increase in a previously noted disability.

The August 2015 VA examiner is further asked to address whether symptoms associated with any of the Veteran's foot disorders are duplicative or overlapping with symptoms of any other identified foot disorder.  If it is possible to separate the effects, the examiner must associate all current symptoms and manifestations to a specific condition.

The August 2015 VA examiner is also asked to provide a more detailed rationale for his opinion that the Veteran's current neuropathy of the feet is not related to his period of service.  A lack of diagnosis in service cannot be the sole basis provided.  In this regard, the August 2015 VA examiner is also asked to state whether the bilateral neuropathy of the feet is proximately due to, or aggravated by, the Veteran's other bilateral foot disabilities.

If the August 2015 examiner is unavailable, the Veteran should be scheduled for a new examination to obtain the requested opinion.

The examination report must include a rationale for any opinion provided.  If the examiner cannot provide any of the requested opinions, the examiner must expressly indicate this and specifically explain why the requested opinion cannot be provided.

3.  Readjudicate the issues on appeal, to include whether a separate rating for bilateral neuropathy of the feet and an earlier effective date for TDIU is warranted.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

